331 F.2d 301
PEARL BEER DISTRIBUTING COMPANY OF JEFFERSON COUNTY,Incorporated, Appellant,v.NATIONAL LABOR RELATIONS BOARD, Appellee.
No. 20849.
United States Court of Appeals Fifth Circuit.
April 20, 1964.

John H. Benckenstein, Beaumont, Tex., for appellant.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Harold B. Shore, Atty., Arnold Ordman, Gen. Counsel, Warren M. Davison, Atty., N.L.R.B., for appellee.
Before RIVES, BELL and WRIGHT,1 Circuit Judges.
PER CURIAM:


1
Petitioner concedes that the Board has jurisdiction insofar as concerns its driver-salesmen for whom it has bargained as a member of a multi-employer bargaining association.  See N.L.R.B. v. Sightseeing Guides & Lecturers Union, 2 Cir. 1962, 310 F.2d 40.  The Board's order, however, is based upon coercion of warehouse employees and the discharge of one warehouse employee.  The multi-employer association has not bargained for warehouse employees, but in oral argument petitioner's counsel states that about half of the members of such association hire warehouse employees.  We cannot say that the Board erred in asserting jurisdiction.  Substantial evidence on the record as a whole supports the Board's findings.


2
The Board's order is therefore enforced.



1
 Of the D.C. Circuit sitting by designation